I think the reference in the subcontract to the plans and specifications had the effect of governing the subcontractor as respects matters which the subcontractor was obligated to do under the terms of the subcontract. I do not think the plans and specifications could enlarge the undertakings of the subcontractor. The question as to whether the subcontractor agreed or was bound to clean the windows and glass must be settled by an interpretation of the subcontract. The question is, what does "a complete job" mean? The reference in a general contract to plans and specifications is an entirely different thing from such a reference in a subcontract. A strong fact supporting this conclusion is that the provision in section 22 of the plans and specifications that all broken glass shall be replaced, etc., can not reasonably be said to obligate the subcontractor to replace it in any and all events, even if it was broken by the negligence of the contractor himself. Yet, if we interpret section 22 as part of the subcontract measuring the duties of the subcontractor, it necessarily must be held to be the undertaking of the subcontractor to replace all broken glass regardless of how it was broken. Further, I do not think that the subcontract required that the subcontractor obtain the approval of his work of installation. I think it means that the subcontractor was to have the glass approved before installation. I think it was the duty of the general contractor to obtain approval of the completed job.